Name: Commission Regulation (EC) No 715/2001 of 10 April 2001 amending Regulation (EC) No 456/2001 establishing measures for the recovery of the stock of cod to the west of Scotland (ICES division VIa) and associated conditions for the control of activities of fishing vessels
 Type: Regulation
 Subject Matter: fisheries;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32001R0715Commission Regulation (EC) No 715/2001 of 10 April 2001 amending Regulation (EC) No 456/2001 establishing measures for the recovery of the stock of cod to the west of Scotland (ICES division VIa) and associated conditions for the control of activities of fishing vessels Official Journal L 100 , 11/04/2001 P. 0007 - 0008Commission Regulation (EC) No 715/2001of 10 April 2001amending Regulation (EC) No 456/2001 establishing measures for the recovery of the stock of cod to the west of Scotland (ICES division VIa) and associated conditions for the control of activities of fishing vesselsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture(1), as last amended by Regulation (EC) No 1181/98(2), and in particular Article 15(1) thereof,Whereas:(1) By Regulation (EC) No 456/2001(3), the Commission established measures for the recovery of the stock of cod to the west of Scotland (ICES division VIa) and associated conditions for the control of activities of fishing vessels.(2) In order to ensure the implementation of the measures for the recovery of the cod stock, the activities of vessels operating by way of derogation in a closed area are subject to the placement of observers on board during a minimum number of voyages.(3) To confirm that fishing for pelagic fish and sandeels creates no peril for cod, observers should not only be placed on Community fishing vessels but also on third country vessels which fish for these species within the closed area in Community fishing waters,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 456/2001 is hereby amended as follows:1. The following Article 3a is inserted after Article 3: "Article 3a1. Community observers shall be placed on board of third country vessels for no more than 20 voyages undertaken under the conditions laid down in Article 1(2)(a)(ii) in Community waters in the area defined in Article 1(1)(a). The Community observer shall record the information referred to in Article 3(2).2. The Commission designates the third country vessels intending to engage in fishing activities under the conditions laid down in Article 1(2)(a)(ii), which shall receive a Community observer on board. To this end, masters of third country fishing vessels or their representative, shall inform, at least five working days before the day on which the intended activities commence, the Commission of any such intention. This information shall include at least, the name, the radio call sign, and, where available, the telephone and fax number of the vessel, the name of the master, his address and telephone and fax numbers or the name and address, telephone and fax number of his representative as well as the estimated date on which the activities commence.3. If a third country vessel is designated to receive an observer on board, the Commission informs the master of that vessel or his representative, within 72 hours of the receipt of the information referred to in paragraph 2, of the port and the time where the Community observer shall be embarked on board of its vessel.4. It shall be prohibited to engage in fishing activities in the area defined in Article 1(1)(a), if the master of a third country vessel or his representative fails to comply with the conditions laid down in paragraphs 2 or 3.5. Masters of third country vessels having a Community observer on board shall inform the Commission at least one working day before the day on which the vessel ceases the activities referred to in paragraph 1. This information shall include at least the name and radio call sign of the vessel the name of the master, the geographical position of the vessel and the intended port of landing.6. The Commission informs the master immediately of the place and conditions for disembarkment of the Community observer.7. The master of a third country vessel disignated to receive an Community observer on board shall make every reasonable effort to facilitate the arrival and departure of the observer and shall provide the observer with appropriate facilities for accomodation and work.8. The Commission shall transmit immediately the information referred to in paragraphs 1 and 2 to the Member States."2. The following paragraph is inserted in Article 5: "2. The Commission shall establish by 1 June at the latest, a comprehensive report of the activities and findings of Community observers assigned to third country vessels."3. The following subparagraph is inserted in Article 6(2) after the first subparagraph: "However, masters of third country vessels shall transmit the report by fax, radio station or telex to the Commission."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 389, 31.12.1992, p. 1.(2) OJ L 164, 9.6.1998, p. 1.(3) OJ L 65, 7.3.2001, p. 13.